DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites each of “a first calculation process that calculates an intake air amount introduced into a cylinder of the engine, the first calculation process calculating the intake air amount based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine; a second calculation process that calculates the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 4-10, “the calculation method switching process selects the calculated value of the intake air amount obtained by the first calculation process as a calculated value of the intake air amount used to determine an operation amount of the actuator” in lines 18-21, and “the calculation method switching process selects the calculated value of the intake air amount obtained by the second calculation process as the calculated value of the intake air amount used to determine the operation amount of the actuator” in lines 23-26. 
Firstly, lines 19-20 of the claim recite “the calculated value of the intake air amount obtained by the first calculation process”; however, the claim does not appear to previously introduce “a calculated value of the intake air amount obtained by the first calculation process,” and it is unclear whether “the calculated value of the intake air amount obtained by the first calculation process” is intended to be the same as or different from the result of “the first calculation process calculating the intake air amount based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine” in lines 5-7 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. 
Next, lines 24-25 of the claim recite “the calculated value of the intake air amount obtained by the second calculation process”; however, the claim does calculates the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 8-10 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 2-6 are dependent from claim 1, such that claims 2-6 also include the indefinite subject matter recited by claim 1, such that claims 2-6 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 6 recites “the anomaly determination process determines that there is an anomaly in the air flow meter based on fact that a difference between a calculated value of the intake air amount calculated by the first calculation process and a calculated value of the intake air amount calculated by the second calculation process is great” in lines 1-5. Claim 6 is dependent from claim 1 via claim 5. 
Firstly, it is noted that claim 5 recites “the anomaly determination process determines whether there is an anomaly in the air flow meter by using the output of the air flow meter” in lines 3-5, and it is unclear whether “an anomaly in the air flow meter” in line 2 of claim 6 is intended to be the same as or 
Next, it is noted that claim 1 recites each of “a first calculation process that calculates an intake air amount introduced into a cylinder of the engine, the first calculation process calculating the intake air amount based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine” in lines 4-7 and “the calculation method switching process selects the calculated value of the intake air amount obtained by the first calculation process as a calculated value of the intake air amount used to determine an operation amount of the actuator” in lines 18-21, and it is unclear whether “a calculated value of the intake air amount calculated by the first calculation process” in lines 3-4 of claim 6 is intended to be the same as or different from “the calculated value of the intake air amount obtained by the first calculation process” in lines 19-20 of claim 1 and it is unclear whether “a calculated value of the intake air amount calculated by the first calculation process” in lines 3-4 of claim 6 is intended to be the same as or different from the result of “the first calculation process calculating the intake air amount based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine” in lines 5-7 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Also, it is noted that claim 1 recites each of “a second calculation process that calculates the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 8-10 and “the calculation method switching process selects the calculated value of the intake air amount obtained by the second calculation process as the calculated value of the intake air amount used to determine the operation amount of the actuator” in lines 23-26, and it is unclear whether “a calculated value of the intake air amount calculated by the second calculation process” in lines 4-5 of claim 6 is intended to be the same as or different from “the calculated value of the intake air amount obtained by the second calculation process” in lines 24-25 of claim 1 and it is unclear whether “a calculated value of the intake air amount calculated by the second calculation process” in lines 4-5 of claim 6 is intended to be the same as or different from the result of “calculates the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 8-10 of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. 

Claim 7 recites each of “calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine; calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 3-8, “the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is not determined to be great” in lines 16-18, and “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is determined to be great” in lines 21-24. 
Firstly, lines 16-17 of the claim recite “the calculated value of the intake air amount based on the output of the air flow meter”; however, the claim does not appear to previously introduce “a calculated value of the intake air amount based on the output of the air flow meter,” and it is unclear whether “the calculated value of the intake air amount based on the output of the air flow meter” is intended to be the same as or different from the result of “calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine” in lines 3-5 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. 
Next, lines 21-22 of the claim recite “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter”; however, the claim does not appear to previously introduce “a calculated value of the intake air amount that has been calculated without using the output of the air flow meter,” and it is unclear whether “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter” is intended to be the same as or different from the result of “calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in 
Also, it is unclear what exactly is meant by “the case in which the output of the air flow meter is not used” in each of line 20 of claim 7 and lines 25-26 of claim 7, as it is unclear whether “the case in which the output of the air flow meter is not used” in each of line 20 of claim 7 and lines 25-26 of claim 7 is/are intended to refer to a result of the step of “determining whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” in lines 11-13 of the claim, or whether “the case in which the output of the air flow meter is not used” in each of line 20 of claim 7 and lines 25-26 of claim 7 is/are intended to refer to something different.

Claim 8 recites each of “calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine; calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter” in lines 5-10, “the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is not determined to be great” in lines 18-20, and “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is determined to be great” in lines 23-26.
Firstly, lines 18-19 of the claim recite “the calculated value of the intake air amount based on the output of the air flow meter”; however, the claim does not appear to previously introduce “a calculated value of the intake air amount based on the output of the air flow meter,” and it is unclear whether “the calculated value of the intake air amount based on the output of the air flow meter” is intended to be the same as or different from the result of “calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine” in lines 5-7 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim. 
Next, lines 23-24 of the claim recite “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter”; however, the claim does not appear to previously introduce “a calculated value of the intake air amount that has been calculated without using the output of the air flow meter,” and it is unclear whether “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter” is intended to be the same as or different from the result of “calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter
Also, it is unclear what exactly is meant by “the case in which the output of the air flow meter is not used” in each of line 22 of claim 8 and lines 27-28 of claim 8, as it is unclear whether “the case in which the output of the air flow meter is not used” in each of line 22 of claim 8 and lines 27-28 of claim 8 is/are intended to refer to a result of the step of “determining whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” in lines 13-15 of the claim, or whether “the case in which the output of the air flow meter is not used” in each of line 22 of claim 8 and lines 27-28 of claim 8 is/are intended to refer to something different.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,537,981 to Suedholt et al. (hereinafter: “Suedholt”).
With respect to claim 7, Suedholt (alternatively, Suedholt modified supra) teaches an engine control method that controls an operating state of an engine through operation of an actuator provided to the engine [the claim phrase “that controls an operating state of an engine through operation of an actuator provided to the engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, as depicted by at least Fig. 3 and as discussed by at least Col. 2, line 66 – Col. 3, line 31 & Col. 5, lines 13-27, operation of an internal combustion engine (e.g., “engine”) is controlled by controlling fuel injection using a fuel injector (e.g., “actuator”) of the internal combustion engine], the engine control method comprising: calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine [as depicted by at least Figs. 1-3 and as discussed by at least Col. 1, lines 43-45, Col. 1, lines 47-55, Col. 3, lines 1-15, Col. 3, line 62 – Col. 4, line 7, Col. 4, line 41 – Col. 5, line 7 & Col. 5, lines 13-20, a first calculation is performed in which an air mass per stroke (also referred to as an air value) (e.g., “intake air amount”) of a cylinder of the internal combustion engine is calculated based on an air flow rate obtained via output from an air flow rate meter (e.g., “air flow meter”) in an intake tube (e.g., “intake passage”) of the internal combustion engine]; calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter [as depicted by at least Figs. 1-3 and as discussed by at least Col. 2, lines 13-18, Col. 3, lines 15-17, Col. 4, lines 35-40 & Col. 5, lines 20-26, a second calculation is performed in which the air mass per stroke of the cylinder is calculated from a performance graph based on a current throttle valve opening angle (e.g., “throttle opening degree”) obtained via output by a valve position sensor of a throttle valve, where the second calculation does not include the output from the air flow rate meter; because (i) a detected value of an intake pipe pressure, (ii) a throttle opening degree, and (iii) a detected value of an intake pipe pressure and a throttle opening degree are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; determining whether an intake air pulsation in the intake passage is great based on the output of the air flow meter [as depicted by at least Fig. 1 and as discussed by at least Col. 2, lines 1-12 & Col. 4, lines 8-20, a first determination as to whether excessive negative air pulsations occur in the intake tube (e.g., “intake air pulsation in the intake passage is great”) is performed based on a differential between a minimum value of the air mass per stroke and a maximum value of the air mass per stroke based on the output by the air flow rate meter (e.g., via at least method steps S1-S3)]; determining whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter [as depicted by at least Fig. 1 and as discussed by at least Col. 2, lines 18-49 & Col. 4, lines 20-40, a second determination as to whether the excessive negative air pulsations occur in the intake tube is performed based, at least in part, on the current throttle valve opening angle (e.g., via method step S6; alternatively: via method steps S5 & S6, or via method steps S6 & S7, or via method steps S5-S7), where the second determination does not include the output from the air flow rate meter; because (i) the detected value of the intake pipe pressure, (ii) the throttle opening degree, and (iii) the detected value of the intake pipe pressure and the throttle opening degree are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; and selecting a calculated value of the intake air amount used to determine an operation amount of the actuator, wherein the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is not determined to be great in both of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used, and the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is determined to be great in at least one of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the “selecting a calculated value of the intake air amount used to determine an operation amount of the actuator” step would only necessarily include one of “the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator” and “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator” based on respective mutually exclusive conditional phrases “when the intake air pulsation is not determined to be great in both of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used” and “when the intake air pulsation is determined to be great in at least one of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used” and based on neither of associated process steps “determining whether an intake air pulsation in the intake passage is great based on the output of the air flow meter” and “determining whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” requiring a positive (or negative) determination as to whether the intake air pulsation in the intake passage is great, such that it is sufficient to address only one of “the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is not determined to be great in both of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used” and “the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is determined to be great in at least one of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used” under a broadest reasonable interpretation; nevertheless, for example, as depicted by at least Figs. 1-3 and as discussed by at least Col. 1, line 46 – Col. 3, line 47 & Col. 4, line 16 – Col. 5, line 7, selection is performed between controlling the fuel injection of the fuel injector using the air mass per stroke calculated by the first calculation and controlling the fuel injection of the fuel injector using the air mass per stroke calculated by the second calculation, including to use the air mass per stroke calculated by the first calculation to control the fuel injection of the fuel injector (and not use the air mass per stroke calculated by the second calculation) at times including when neither the first determination nor the second determination provides recognition of the excessive negative air pulsations (e.g., via at least method step S4), and including to use the air mass per stroke calculated by the second calculation (and not use the air mass per stroke calculated by the first calculation) to control the fuel injection of the fuel injector at times including when both the first determination and the second determination provide recognition of the excessive negative air pulsations (e.g., via at least method step S8); because (i) the intake air pulsation is determined to be great by the first determination process, (ii) the intake air pulsation is determined to be great by the second determination process, and (iii) the intake air pulsation is determined to be great by the first determination process and the second determination process are recited in the alternative, it is sufficient to reject one of the claimed alternatives].

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suedholt, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Suedholt in view of U.S. Patent Application Publication No. 2011/0004422 to Akagi et al. (hereinafter: “Akagi”).
With respect to claim 1, Suedholt teaches an engine controller that controls an operating state of an engine through operation of an actuator provided to the engine [as depicted by at least Fig. 3 and as discussed by at least Col. 2, line 66 – Col. 3, line 31 & Col. 5, lines 13-27, a combination of a processor and memory (e.g., “engine controller”), as designed, is capable of performing functions to control fuel injection by a fuel injector (e.g., “actuator”) of an internal combustion engine (e.g., “engine”) to control operation of the internal combustion engine], the engine controller is configured to perform: a first calculation process that calculates an intake air amount introduced into a cylinder of the engine, the first calculation process calculating the intake air amount based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine [as depicted by at least Figs. 1-3 and as discussed by at least Col. 1, lines 43-45, Col. 1, lines 47-55, Col. 3, lines 1-15, Col. 3, line 62 – Col. 4, line 7, Col. 4, line 41 – Col. 5, line 7 & Col. 5, lines 13-20, the “engine controller,” as designed, is capable of performing functions to perform a first calculation (e.g., “first calculation process”) in which an air mass per stroke (also referred to as an air value) (e.g., “intake air amount”) of a cylinder of the internal combustion engine is calculated based on an air flow rate obtained via output from an air flow rate meter (e.g., “air flow meter”) in an intake tube (e.g., “intake passage”) of the internal combustion engine]; a second calculation process that calculates the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter [as depicted by at least Figs. 1-3 and as discussed by at least Col. 2, lines 13-18, Col. 3, lines 15-17, Col. 4, lines 35-40 & Col. 5, lines 20-26, the “engine controller,” as designed, is capable of performing functions to perform a second calculation (e.g., “second calculation process”) in which the air mass per stroke of the cylinder is calculated from a performance graph based on a current throttle valve opening angle (e.g., “throttle opening degree”) obtained via output by a valve position sensor of a throttle valve, where the second calculation does not include the output from the air flow rate meter; because (i) a detected value of an intake pipe pressure, (ii) a throttle opening degree, and (iii) a detected value of an intake pipe pressure and a throttle opening degree are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; a first determination process that determines whether an intake air pulsation in the intake passage is great based on the output of the air flow meter [as depicted by at least Fig. 1 and as discussed by at least Col. 2, lines 1-12 & Col. 4, lines 8-20, the “engine controller,” as designed, is capable of performing functions to perform a first determination (e.g., “first determination process”) as to whether excessive negative air pulsations occur in the intake tube (e.g., “intake air pulsation in the intake passage is great”) based on a differential between a minimum value of the air mass per stroke and a maximum value of the air mass per stroke based on the output by the air flow rate meter (e.g., via at least method steps S1-S3)]; a second determination process that determines whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter [as depicted by at least Fig. 1 and as discussed by at least Col. 2, lines 18-49 & Col. 4, lines 20-40, the “engine controller,” as designed, is capable of performing functions to perform a second determination (e.g., “second determination process”) as to whether the excessive negative air pulsations occur in the intake tube based, at least in part, on the current throttle valve opening angle (e.g., via method step S6; alternatively: via method steps S5 & S6, or via method steps S6 & S7, or via method steps S5-S7), where the second determination does not include the output from the air flow rate meter; because (i) the detected value of the intake pipe pressure, (ii) the throttle opening degree, and (iii) the detected value of the intake pipe pressure and the throttle opening degree are recited in the alternative, it is sufficient to reject one of the claimed alternatives]; and a calculation method switching process, wherein when the intake air pulsation is not determined to be great by both of the first determination process and the second determination process, the calculation  when the intake air pulsation is determined to be great by at least one of the first determination process and the second determination process, the calculation method switching process selects the calculated value of the intake air amount obtained by the second calculation process as the calculated value of the intake air amount used to determine the operation amount of the actuator [as depicted by at least Figs. 1-3 and as discussed by at least Col. 1, line 46 – Col. 3, line 47 & Col. 4, line 16 – Col. 5, line 7, the “engine controller,” as designed, is capable of performing functions to switch between controlling the fuel injection of the fuel injector using the air mass per stroke calculated by the first calculation and controlling the fuel injection of the fuel injector using the air mass per stroke calculated by the second calculation (e.g., “calculation method switching process”), including to use the air mass per stroke calculated by the first calculation to control the fuel injection of the fuel injector (and not use the air mass per stroke calculated by the second calculation) at times including when neither the first determination nor the second determination provides recognition of the excessive negative air pulsations (e.g., via at least method step S4), and including to use the air mass per stroke calculated by the second calculation (and not use the air mass per stroke calculated by the first calculation) to control the fuel injection of the fuel injector at times including when both the first determination and the second determination provide recognition of the excessive negative air pulsations (e.g., via at least method step S8); because (i) the intake air pulsation is determined to be great by the first determination process, (ii) the intake air pulsation is determined to be great by the second determination process, and (iii) the intake air pulsation is determined to be great by the first determination process and the second determination process are recited in the alternative, it is sufficient to reject one of the claimed alternatives].
As discussed in detail directly above, Suedholt is understood to fully teach each and every limitation of the engine controller of claim 1 under a broadest reasonable interpretation so as to anticipate the claim. However, in such a case where Applicant is able to sufficiently show that Suedholt fails to teach that the engine controller fully includes “a second determination process that determines whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” and/or that the calculation method switching process selects the calculated value of the intake air amount obtained by the first calculation process as a calculated value of the intake air amount used to determine an operation amount of the actuator “when the intake air pulsation is not determined to be great by both of the first determination process and the second determination process”; and/or in such a case where Suedholt is not relied upon to teach that the engine controller fully includes “a second determination process that determines whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” and/or that the calculation method switching process selects the calculated value of the intake air amount obtained by the first calculation process as a calculated value of when the intake air pulsation is not determined to be great by both of the first determination process and the second determination process,” it is also noted that Akagi teaches various determination processes that determine whether the intake air pulsation in the intake passage is great based on any of: (a) output of an air flow meter (as depicted by at least Figs. 3-9); (b) a detected value of an intake pipe pressure, without using the output of the air flow meter (as depicted by at least Figs. 14 & 15 in view of at least ¶ 0093-0097); and (c) a throttle opening degree, without using the output of the air flow meter (as depicted by at least Figs. 10 & 11 in view of at least ¶ 0078-0082).
Therefore, in the event that Suedholt is not relied upon to teach that the engine controller fully includes “a second determination process that determines whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter” and/or that the calculation method switching process selects the calculated value of the intake air amount obtained by the first calculation process as a calculated value of the intake air amount used to determine an operation amount of the actuator “when the intake air pulsation is not determined to be great by both of the first determination process and the second determination process,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine controller of Suedholt, if even necessary, such that a second determination process determines whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the 

With respect to claim 8, Suedholt (alternatively, Suedholt modified supra) teaches a non-transitory computer readable memory medium that stores a program that causes a processor to execute an engine control process, the engine control process controlling an operating state of an engine through operation of an actuator provided to the engine, the engine control process including: calculating an intake air amount introduced into a cylinder of the engine based on an output of an air flow meter that detects an intake air flow rate in an intake passage of the engine; calculating the intake air amount based on at least one of a detected value of an intake pipe pressure and a throttle opening degree, without using the output of the air flow meter; determining whether an intake air pulsation in the intake passage is great based on the output of the air flow meter; determining whether the intake air pulsation in the intake passage is great based on at least one of the detected value of the intake pipe pressure and the throttle opening degree, without using the output of the air flow meter; and selecting a calculated value of the intake air amount used to determine an operation amount of the  the calculated value of the intake air amount based on the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is not determined to be great in both of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used, and the calculated value of the intake air amount that has been calculated without using the output of the air flow meter is selected as the calculated value of the intake air amount used to determine the operation amount of the actuator when the intake air pulsation is determined to be great in at least one of the case in which the determination is based on the output of the air flow meter and the case in which the output of the air flow meter is not used (as discussed in detail above with respect to at least claims 1 and 7).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suedholt in view of Akagi.
With respect to claim 2, Suedholt modified supra teaches the engine controller according to claim 1, wherein the second determination process determines that the intake air pulsation is great on a condition that the throttle opening degree is greater than or equal to a great opening degree determination value that is set based on the engine rotation speed (apparent from at least S203 of Fig. 10, in view of at least Fig. 11 and at least ¶ 0078-0082, of Akagi; because greater than a great opening degree determination value and equal to a great opening degree determination value are recited in the alternative, it is sufficient to reject one of the claimed alternatives).

With respect to claim 3, Suedholt modified supra teaches the engine controller according to claim 1, wherein the second determination process determines that the intake air pulsation is great on a condition that the intake pipe pressure is greater than or equal to a great pulsation region determination value that is set based on the engine rotation speed (apparent from at least S303 of Fig. 14, in view of at least Fig. 15 and at least ¶ 0093-0097, of Akagi; because greater than a great pulsation region determination value and equal to a great pulsation region determination value are recited in the alternative, it is sufficient to reject one of the claimed alternatives).

With respect to claim 4, Suedholt modified supra teaches the engine controller according to claim 1, wherein the second determination process determines that the intake air pulsation is great based on a fact that fluctuation of the detected value of the intake pipe pressure is great (as discussed in detail above with respect to at least claims 1 and 3).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suedholt in view of U.S. Patent Application Publication No. 2013/0041570 to Sekine (hereinafter: “Sekine”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Suedholt in view of Akagi, and in view of Sekine.
With respect to claim 5, Suedholt (alternatively, Suedholt modified supra) teaches the engine controller according to claim 1; however, Suedholt appears to lack a clear teaching as to whether the engine controller is configured to perform an anomaly determination process on a condition that the second determination process has not determined that the intake air pulsation is great, wherein the anomaly determination process determines whether there is an anomaly in the air flow meter by using the output of the air flow meter.
Sekine teaches an analogous engine controller that is configured to perform an anomaly determination process that determines whether there is an anomaly in an air flow meter based on fact that a difference between a first calculated value of the intake air amount calculated using output of the air flow meter and a second calculated value of the intake air amount calculated using a throttle valve opening, without using the output of the air flow meter (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0007-0008, 0023-0023, 0036, 0041-0042 & 0061-0064).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine controller of Suedholt with the teachings of Sekine so as to be further configured to perform an anomaly determination process that determines whether there is an anomaly in an air flow meter based on fact that a difference between a calculated value of the intake air amount calculated by the first calculation process and a calculated value of the intake air amount calculated by the second calculation process is great, because Sekine further teaches that such controller-implemented functionality beneficially enables determination of fault in the air flow meter, thereby enabling use of the calculated value of the intake air amount calculated by the second calculation process in place of the calculated value of the intake air amount calculated by the first calculation process, thereby improving exhaust performance. In such a modification, it is also understood that the engine controller would be configured to perform the anomaly determination process at least at times in which 

With respect to claim 6, Suedholt modified supra teaches the engine controller according to claim 5, wherein the anomaly determination process determines that there is an anomaly in the air flow meter based on fact that a difference between a calculated value of the intake air amount calculated by the first calculation process and a calculated value of the intake air amount calculated by the second calculation process is great (as discussed in detail above with respect to claim 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747